DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “and a light control layer comprising a first region, which is disposed on the second portion and causes a first diffraction of the second light emitted from the second display elements, a second region, which guides the second light provided from the first region, and a third region, which is spaced apart from the first region with the second region interposed 15therebetween and emits the second light to an outside through a second diffraction of the second light ” including the remaining limitations.
	Claims 2-16 are allowable, at least, because of their dependencies on claim 1.
	Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “the light control layer comprising a first region, which causes a first diffraction of the second light emitted from the second portion, a second region, which guides the second light provided from the first region, and a third region, which causes a second diffraction of the second light and defines a second 15display surface” including the remaining limitations.  
	Claims 18-10 are allowable, at least, because of their dependencies on claim 17.
	
Regarding Claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 20, and specifically comprising the limitation of “and a light control layer which defines a second display surface and emits the second light emitted from the second light-emitting region to an outside through diffraction” including the remaining limitations.  
Examiner Note: No relevant references were found in the Prior Art using diffraction of first and second light.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879